UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6913


BRENT AUSTIN,

                      Plaintiff - Appellant,

          v.

DR. R. STEEN; JON OZMINT; DR. J. ALEWINE; DR. M. BEINOR;
NURSE D. COOK; WARDEN STONE; CECILIA REYNOLDS; JEANNE
MCKAYE; JERRY WASHINGTON; JANICE PHILLIPS; N. DAYNE HAILE,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:10-cv-02286-RBH)


Submitted:   November 15, 2011            Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Brent Austin, Appellant Pro Se.   Shelton Webber Haile, Mason
Abram Summers, RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Brent       Austin    seeks      to     appeal     both     the    magistrate

judge’s report and recommendation and the district court’s order

accepting the recommendation and denying relief on his 42 U.S.C.

§ 1983 (2006) complaint.               We dismiss in part and affirm in part.

                 The      district     court       referred        Austin’s        case    to    a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006       &    Supp.     2011).      The     magistrate          judge    recommended         that

relief be denied and advised Austin that failure to file timely

objections to this recommendation could waive appellate review

of     a       district      court    order       based     upon     the    recommendation.

Instead of filing objections, Austin filed an appeal.

                 This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral         orders,       28   U.S.C.      § 1292     (2006);       Fed.    R.   Civ.     P.

54(b); Cohen            v.   Beneficial       Indus.       Loan    Corp.,    337 U.S. 541,

545-46 (1949).               A magistrate judge’s report and recommendation

is   neither        a    final     order    nor     an    appealable       interlocutory         or

collateral order.                See Harvey v. Addison, 175 F.3d 1217, 1219

(10th      Cir.     1999).         Thus,    we    dismiss     Austin’s       appeal       of    the

magistrate          judge’s        report     and        recommendation       for       lack    of

jurisdiction.

                 Turning to Austin’s appeal of the final order, the

timely filing of specific objections to a magistrate judge’s

                                                  2
recommendation is necessary to preserve appellate review of the

substance   of   that   recommendation       when    the    parties    have   been

warned of the consequences of noncompliance.                Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn,

474 U.S. 140 (1985).          Austin has waived appellate review of the

district court’s judgment by failing to file specific objections

after receiving proper notice.            We therefore affirm the judgment

of the district court.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented      in   the    materials

before   the   court    and    argument    would    not    aid   the   decisional

process.



                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                      3